TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00806-CR



                                John Henry Carter, Jr., Appellant

                                                   v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
    NO. D-11-0386-SA, HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant John Henry Carter, Jr. pled guilty to burglary of a habitation, evading

arrest in a motor vehicle with a prior conviction, and unauthorized use of a motor vehicle, but pled

not guilty to aggravated robbery. The trial court found him guilty of all offenses, and fixed an

aggregate punishment at 40 years in prison and 730 days in a state jail facility. Appellant appeals from

the conviction for aggravated robbery. Appellant’s appointed attorney has filed a brief concluding

that the appeal is frivolous and without merit.

                Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44;

High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684,

684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
Appellant’s attorney sent appellant a copy of the brief and advised him that he had the right to

examine the record and file a pro se brief. See Anders, 386 U.S. at 744; Jackson v. State, 485
S.W.2d 553, 553 (Tex. Crim. App. 1972). No pro se brief has been filed.

               Having reviewed the evidence presented to the court and the procedures that were

observed, nothing in the record might arguably support the appeal. We agree with counsel that the

appeal is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the

judgment of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Affirmed

Filed: August 13, 2013

Do Not Publish




       1
           No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the court of criminal appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App. P.
68-79 (governing proceedings in the Texas Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date this Court
overrules the last timely motion for rehearing filed. See Tex. R. App. P. 68.2. The petition must be
filed with this Court, after which it will be forwarded to the court of criminal appeals along with the
rest of the filings in the cause. See Tex. R. App. P. 68.3, 68.7. Any petition for discretionary review
should comply with rules 68.4 and 68.5 of the rules of appellate procedure. See Tex. R. App. P.
68.4, 68.5.

                                                  2